United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
U.F., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
SYSTEMS COMMAND, Port Mugu, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-46
Issued: April 19, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On October 5, 2012 appellant filed a timely appeal from the September 12, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish an increased
permanent impairment of his legs.
FACTUAL HISTORY
OWCP accepted that on June 29, 1998 appellant, then a 61-year-old electronics
technician, sustained an acute aggravation of degenerative disc disease at L4-5 and L5-S1 due to

1

5 U.S.C. §§ 8101-8193.

lifting cargo at work. On March 25, 2011 he filed a claim for a schedule award due to his
accepted work injury.
In a November 4, 2010 report, Dr. Stephen R. Shaw, an attending Board-certified
orthopedic surgeon, discussed the findings of his examination of appellant’s extremities. He
provided the results of testing related to sensory and motor loss. Dr. Shaw discussed appellant’s
diagnostic test findings and diagnosed lumbar degenerative disc disease at L5-S1 greater than at
L4 and right L5 and S1 radiculopathy.
OWCP referred appellant to Dr. John F. Lawrence, a Board-certified orthopedic surgeon,
for a second opinion examination and opinion on the extent of the permanent impairment of his
legs. In a June 1, 2011 report, Dr. Lawrence discussed appellant’s medical history and reported
the findings of his physical examination. He noted that, on the basis of appellant’s diagnostic
studies, it appeared that a substantial portion of his electrical abnormalities were a result of
peripheral neuropathy. Appellant’s history, findings on x-ray and magnetic resonance imaging
(MRI) scan testing (including studies from 2001 and 2003) and physical examination strongly
suggested that there was a radicular component to his pain together with the polyneuropathic
component. Dr. Lawrence discussed the findings of electromyography (EMG) testing obtained
on May 2, 2011 by Dr. Steven Levine, a Board-certified neurologist, who indicated that appellant
had reached maximum medical improvement and stated that it was appropriate to apply the
standards of Table 16-12 of the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (6th ed. 2009). Dr. Lawrence noted:
“Using the [sixth edition of the A.M.A., Guides], Table 16-12 for [p]eripheral
[n]erve [i]mpairment, page 535 for sciatic nerve; I would rate him as [c]lass 1 on
the right side, [four] percent sensory and [nine] percent motor deficit, on the left
side, I would rate as [nine] percent motor deficit. I used functional history
adjustment [g]rade [m]odifier 1 and clinical studies adjustment [g]rade
[m]odifier 1. Both of these would even out to 0 which would be in middle value
of the Table on 535. Adding these values yields 22 percent but combining them
gives final [w]hole [b]ody [i]mpairment of 21 percent.
“Again, to explain the choices made above, despite Dr. Levine’s findings that
only on the left side were there motor changes; on my examination, there was an
equal amount of weakness in the right and left sides and sensory changes
primarily on the right and not on the left with evidence of radicular irritation on
both sides. I thus chose to provide [w]hole [b]ody [i]mpairment on both sides but
less than would have been the case if he did not have evidence of peripheral
neuropathy.”
OWCP sent Dr. Lawrence’s report and the relevant medical evidence to
Dr. Christopher R. Brigham, a Board-certified occupational medicine physician serving as an
OWCP medical adviser. Dr. Brigham was to review the records and provide a calculation of
appellant’s leg impairment.
In his report dated July 27, 2011, Dr. Brigham indicated that to evaluate the peripheral
nerve impairments in appellant’s lower extremities resulting from spinal injuries, he was
applying the standards contained in The Guides Newsletter, “Rating Spinal Nerve Extremity
2

Impairment Using the Sixth Edition” (July/August 2009). He concluded that appellant had a
three percent permanent impairment of his right leg and a zero percent permanent impairment of
his left leg. In reaching this conclusion, Dr. Brigham made reference to proposed Table 2 in The
Guides Newsletter and chose default values for peripheral spinal nerve impairments (related to
the L5 and S1 nerve roots) based on the findings of record. He modified these values based on
grade modifiers for functional history and clinical studies.
Dr. Brigham explained that there was consistent documentation of sensory loss in the
right lower extremity in the distribution of the L5 and S1 nerve roots, but there was no consistent
documentation of motor deficits. He stated that, at the time of maximum medical improvement,
appellant was reported to have full strength. Dr. Brigham noted that the sixth edition of the
A.M.A., Guides stated in Chapter 17 at Section 17.3b that, if physical examination findings are
determined to be unreliable or inconsistent or they are for conditions unrelated to the condition
being rated, they are excluded from the grading process. He indicated that in appellant’s case the
left lower extremity findings were not consistently documented and should be disregarded for
rating purposes as recent medical examination findings show no deficit. Similarly, with regard
to the right lower extremity, Dr. Shaw’s examination did not reveal motor deficits as this was
reported to be “intact.” Dr. Brigham indicated that, therefore, the rating for motor deficits in the
right lower extremity impairment should not be included. He concluded, “The impairment
values for the nerve roots are combined for a total of [three] percent right lower extremity
impairment. As discussed, there is no ratable impairment to the left lower extremity impairment,
i.e., [zero] percent left lower extremity impairment.”2
In an April 25, 2012 decision, OWCP granted appellant a schedule award for a three
percent permanent impairment of his right leg. It was further determined that he had no
permanent impairment of his left leg. OWCP based its schedule award on the July 27, 2011
report of Dr. Brigham and noted that the impairment rating of Dr. Lawrence was based on
improper standards for calculating permanent impairment for spinal nerve impairment.
In a May 7, 2012 report, Dr. Jacob E. Tauber, an attending Board-certified orthopedic
surgeon, stated that he agreed with the impairment rating provided by Dr. Lawrence in his
June 1, 2011 report. He indicated that he and Dr. Lawrence had examined appellant, but that
Dr. Brigham had not done so. Dr. Tauber stated, “[I]t is clear that Dr. Lawrence’s evaluation of
[appellant] is, in fact, accurate and the impairment rating he provided is also accurate. Please
note that Dr. Lawrence based his report on his examination findings combined with the EMG
studies performed by Dr. Levine documenting pathology and correlated with Dr. Lawrence’s
findings.” He asserted that Dr. Brigham used the wrong evaluation tables and misstated the
examination findings he reviewed. Dr. Tauber indicated that Dr. Lawrence properly used Table
16-12 of the A.M.A., Guides and properly applied its standards.
In an August 13, 2012 brief, appellant’s counsel at the time argued that the July 27, 2011
impairment rating of Dr. Brigham was defective for multiple reasons. He claimed that
Dr. Brigham did not use the proper tables, that he did not review all the relevant medical
evidence of record and that his report was not properly signed. Counsel further argued that

2

Dr. Brigham signed his name at the end of the report.

3

Dr. Lawrence and Dr. Tauber applied the proper standards of the A.M.A., Guides. Appellant,
through counsel, requested a review of the written record by an OWCP hearing representative.
In a September 12, 2012 decision, an OWCP hearing representative affirmed OWCP’s
April 25, 2012 schedule award decision.
The hearing representative determined that
Dr. Brigham was the only physician of record who used the proper standards of the A.M.A.,
Guides for evaluating appellant’s leg impairment and that he correctly applied these standards to
the medical findings of record. Therefore, appellant did not meet his burden of proof to establish
that he has permanent impairment of his legs in addition to the three percent permanent
impairment of his right leg for which he received a schedule award.
LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.5 The effective date of the sixth edition of
the A.M.A., Guides is May 1, 2009.6
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under FECA for injury to the spine.7 In
1960, amendments to FECA modified the schedule award provisions to provide for an award for
permanent impairment to a member of the body covered by the schedule regardless of whether
the cause of the impairment originated in a scheduled or nonscheduled member. Therefore, as
the schedule award provisions of FECA include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the
impairment originated in the spine.8
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. For peripheral nerve impairments to the upper or
lower extremities resulting from spinal injuries, OWCP’s procedures indicate that The Guides

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404 (1999).

5

Id.

6

FECA Bulletin No. 09-03 (issued March 15, 2009).

7

Pamela J. Darling, 49 ECAB 286 (1998).

8

Thomas J. Engelhart, 50 ECAB 319 (1999).

4

Newsletter, “Rating Spinal Nerve Extremity Impairment Using the Sixth Edition”
(July/August 2009) is to be applied.9
In addressing lower extremity impairments, due to peripheral or spinal nerve root
involvement, the sixth edition requires identifying the impairment class for the diagnosed
condition (CDX), which is then adjusted by grade modifiers based on grade modifier for
Functional History (GMFH) and, if electrodiagnostic testing was done, grade modifier for
Clinical Studies (GMCS).10 The net adjustment formula is (GMFH - CDX) + (GMCS - CDX).11
ANALYSIS
OWCP accepted that on June 29, 1998 appellant sustained an acute aggravation of
degenerative disc disease at L4-5 and L5-S1 due to lifting cargo at work. In an April 25, 2012
decision, it granted him a schedule award for a three percent permanent impairment of his right
leg. OWCP was further determined that appellant had a zero percent permanent impairment of
his left leg. The Board finds that OWCP properly based this award on the July 27, 2011 report
of Dr. Brigham, a Board-certified occupational medicine physician serving as an OWCP medical
adviser. Appellant did not submit medical evidence showing entitlement to additional schedule
award compensation.
In his report dated July 27, 2011, Dr. Brigham properly indicated that to evaluate the
peripheral nerve impairments in appellant’s lower extremities resulting from spinal injuries, he
was applying the standards contained in The Guides Newsletter, “Rating Spinal Nerve Extremity
Impairment Using the Sixth Edition” (July/August 2009).12 He concluded that appellant had a
three percent permanent impairment of his right leg and a zero percent permanent impairment of
his left leg. In reaching this conclusion, Dr. Brigham correctly made reference to Proposed
Table 2 in The Guides Newsletter and chose default values for peripheral spinal nerve
impairments (related to the L5 and S1 nerve roots) based on the findings of record. He modified
these values based on grade modifiers for Functional History and Clinical Studies. In reaching
these determinations, Dr. Brigham extensively discussed the medical findings of record. For
example, he explained that there was consistent documentation of sensory loss in the right lower
extremity in the distribution of the L5 and S1 nerve roots, but there was not consistent
documentation of motor deficits. Dr. Brigham stated that at the time of maximum medical
improvement appellant was reported to have full strength. He further indicated that in
appellant’s case the left lower extremity findings were not consistently documented and should
be disregarded for rating purposes as recent medical examination findings show no deficit.
On appeal, appellant claimed that Dr. Brigham did not use the proper tables, that he did
not review all the relevant medical evidence of record and that his report was not properly
9

See G.N., Docket No. 10-850 (issued November 12, 2010); see also Federal (FECA) Procedure Manual, Part 3
-- Medical, Schedule Awards, Chapter 3.700, Exhibit 1, note 5 (January 2010). The Guides Newsletter is included as
Exhibit 4.
10

A.M.A., Guides 515-21, 533.

11

Id. at 521.

12

See supra notes 9 through 11.

5

signed. However, he did not provide support for these arguments as Dr. Brigham’s report
reveals that he extensively discussed the medical evidence of record and applied the proper
standards of the A.M.A., Guides and The Guides Newsletter. Moreover, there is no indication
that his opinion was not properly signed.
The Board notes that the June 1, 2011 impairment rating of Dr. Lawrence, an attending
Board-certified orthopedic surgeon, does not apply the appropriate standards for evaluating
peripheral nerve impairment under the A.M.A., Guides. In a May 7, 2012 report, Dr. Tauber, an
attending Board-certified orthopedic surgeon, stated that he agreed with the impairment rating
provided by Dr. Lawrence in his June 1, 2011 report. However, he also provided an improper
opinion regarding the standards to be used for evaluating peripheral nerve impairment.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he has
permanent impairment of his legs in addition to the three percent permanent impairment of his
right leg for which he received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the September 12, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 19, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board
6

